 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11    R.V., et al.,                                     Case No. 1:19-cv-01610-AWI-SAB

12                     Plaintiffs,                      ORDER REQUIRING APPOINTMENT OF
                                                        GUARDIAN AD LITEM
13            v.
                                                        (ECF No. 1)
14    COUNTY OF MERCED, et al.,
                                                        TEN-DAY DEADLINE
15                     Defendants.

16

17
             On November 13, 2019, R.V., a minor, and Ricardo Vasquez, filed a complaint in this
18
     action. The complaint states the action is filed by and through the minor’s’ guardian ad litem,
19
     Jessica Santos.
20
             The Federal Rules of Civil Procedure provide that “[t]he following representatives may
21
     sue or defend on behalf of a minor or an incompetent person: (A) a general guardian; (B) a
22
     committee; (C) a conservator; or (D) a like fiduciary.” Fed. R. Civ. P. 17(c). Pursuant to the
23
     Local Rules of the Eastern District of California, upon commencing this action on behalf of a
24
     minor, “the attorney representing the minor or incompetent person shall present (1) appropriate
25
     evidence of the appointment of a representative for the minor or incompetent person under state
26
     law or (2) a motion for the appointment of a guardian ad litem by the Court, or, (3) a showing
27
     satisfactory to the Court that no such appointment is necessary to ensure adequate representation
28


                                                    1
 1 of the minor . . . .” L.R. 202(a).

 2          Accordingly, IT IS HEREBY ORDERED that, within ten days from the date of entry of

 3 this order, Plaintiff’s counsel shall file evidence that the representative has been appointed under

 4 state law or a motion for appointment of a guardian ad litem that meets the requirements of Rule

 5 202.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     November 13, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
